COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  LATOYA RENEE HENDERSON,                         §             No. 08-21-00174-CR

                                Appellant,        §                Appeal from the

  v.                                              §          County Court at Law No. 3

  THE STATE OF TEXAS,                             §            of Ellis County, Texas

                                Appellee.         §              (TC# 1911450CR)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.